Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/07,636 filed 10/22/20.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statements (IDS) submitted on 11/09/20 and 3/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Note the second IDS filed 3/12/21 is a duplicate to the first IDS filed 3/12/12.  Also note that there was no 50 page PCT Search Report and Written Opinion mailed 1/25/2021 for PCT/US2020/057150. The search report and written opinion was 14 pages.  The additional 36 pages provided were a copy of CN 209030816 which was not separately listed on the 1449 form.

The disclosure is objected to because of the following informalities: the specification references a Fig.2 in at least paragraph [0050] where there is no Fig.2 provided with the drawings.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, “the pivot point of a foldable foot rest” lacks antecedent basis.
The term "near” in claim 19 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close or far “near” is.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2005/0200168 to Ho.
Ho provides an enclosure 10 under a seat 30 of side by side folding chair.  Upper flexible extensions 33 releasable connect cross arms/rails of frame 20, lower flexible extensions 41 releasable connect to lower cross arms/rails for frames 20 and a releasable connects 14 attaches to a pivot point.

Claims 1-7, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S 2016/0057969 to Kellogg.
Kellogg provides a pet kennel or “enclosure” capable of use under a seat comprising a plurality of walls including front, back, left and right portions (see Fig. 1), lower flexible extension channels 38 on the left and right portions capable of releasably connecting the frame of chair and a releasable strap connectors 42A/42B on the front capable of connecting to a pivot point of folding chair or footrest.  Upper flexible strap 
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  All references to the seat/chair are made with intended use language. The enclosure is not claimed in combination with under a seat of a side-by-side folding chair but rather “usable under a seat of a side-by-side folding chair”.

Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S 2005/0103279 to Brewer et al.
Brewer provides a pet house or “enclosure” capable of use under a seat comprising a plurality of walls including front, back, left and right portions (see Fig. 4), lower flexible extensions 52/53 on the left and right portions capable of releasably connecting the frame of chair and a releasable connectors 52 of the front capable of connecting to a pivot point of folding chair or footrest.  A door 61 is provided on the front and a secondary panel/flap 66 selectively covers mesh panel/vent 65.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of .

Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2008/0134985 to Jakubowski et al.
Note the elastic connector 26 at the pivot of a frame in U.S. 5,667,066 to Simpson.  While flexible connectors 38 are sewn to the frame Patents such as U.S. 2,574,563 to Hieb teach using releasable connectors such as snaps 18.
U.S. Patent 4,077,418 to Cohen teaches use of flexible straps 51, 57 for releasably attaching an enclosure 15 to a frame.
U.S. Patent 7,044,083 to Farmer et al. provides straps 114 for releasably connecting a pet enclosure 20 to a frame.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636